DETAILED ACTION
Election/Restrictions
Claims 6, 8 & 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.  It is noted that applicant withdrew Claims 6 & 8, while the examiner withdrew Claim 11 since it was dependent upon non-elected Claim 8. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 & 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 20, the phrase “or on the housing door” regarding the “third magnetically acting holding element is misdescriptive of the elected embodiment since the elected invention of Figures 6a-6d & 9b show the third holding element as being on the housing; additionally, in line 26, the phrase “or wherein the second and third holding elements... opposite one another in the closed position” regarding the opposing relationship of the holding elements is misdescriptive of the elected embodiment since the elected invention shows the first and third holding elements being spaced apart from one another.  Appropriate correction is required.  In Claim 10, the phrase “in particular, an incubator for cell cultures” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are actually part of the claimed invention.  See MPEP § 2173.05(d).  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/182119.  WO`119 teaches of a laboratory cabinet device (defined as a first structure – piece of furniture or refrigerator) capable of storing laboratory samples, comprising a housing (furniture) with a housing opening (perimeter of (200)) through which an interior of the housing is accessible to the user (note fig. 1), a housing door (defined as a second structure – (203)) for closing the housing opening in a closed position, a holding device (magnetic catch – note fig. 3) for holding the housing door in the closed position (fig. 19 for instance), wherein the holding device comprises a group of magnetically acting holding elements (1, 10, 11 & 2, 20, 12) including a first holding element (one (10)) arranged on the housing and including a second holding element (20) arranged on the housing door, characterized in that the first and second holding elements are arranged without contact and are configured to hold the cabinet door in the closed position by magnetic force (disclosed), the first and second holding elements are arranged against each other in such a way that, when the housing door is closed, they reach the closing position by a closing movement by which the first and second holding elements are moved parallel or almost parallel to each other (note figs. 13 & 15), the first and second holding elements each comprise a permanent magnet (disclosed as permanent magnets) which has a magnetic axis extending along a magnetic north-south pole direction (shown), and the closing movement on reaching the closing position is perpendicular to the magnetic axis (note figs. 18-19), and the group of the holding elements comprises a third magnetically acting holding element (opposing (10)) which has a permanent magnet and is arranged on the housing, in addition to the first and second holding element, generates the magnetic force with which the housing door is held on the housing and in the closed position (fig. 19), wherein the first and the third holding element are spaced apart from one another in this way and are arranged with outer surfaces extending parallel to one another and which are opposite one another in the closed position (note figs. 14 & 16), in such a way that a free space is formed between them (shown), into which the second holding element engages in the closed position.  As to Claim 2, the first and second holding elements are spaced apart in the closed position so that their minimum spacing in the closed position is greater than zero (note fig. 16 for instance).  As to Claim 3, the first and second holding elements are arranged against each other in such a way that, when the cabinet door is closed, they first reach a first relative position (fig. 3) and then reach the closing position in which there is a second relative position (fig. 18), and the first and second holding elements exert a first attractive magnetic force on each other in the first relative position and exert a second attractive magnetic force on each other in the second relative position, which is greater than the first magnetic force – as would be expected since both the applicant and WO`119 utilize a magnetic array of magnets.  As to Claim 7, the group of holding elements comprises at least one cuboid permanent magnet whose north-south pole direction extends perpendicular to the largest area of the cuboid permanent magnet (shown).  As to Claim 9, the at least one permanent magnet is part of a holding element (13) of the group of holding elements, which comprises a socket (figs. 10 & 17 for instance), of which the at least one permanent magnet is enclosed, wherein this socket is not subjected to pressure from another holding element when the cabinet door is closed.  As to Claim 10, the structure can be an oven (note last paragraph of the disclosure) for tempering samples. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO`119 in view of Mandel et al., [US 5,040,857].  WO`119 teaches applicant’s basic inventive claims device as outlined {mapped} above, including the first and second holding members exert on each other in a third relative position (fig. 19) a third attractive magnetic force greater than the second magnetic force; but WO`119 does not show the inclusion of an elastic element.  As to this feature, Mandel is cited as an evidence reference for the known use of an elastic element (11) in order to form a seal between a door (5) and a cabinet (3).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of WO`119 so as to include an elastic element between the door and structure in a manner as taught by Mandel because this arrangement would enhance the versatility of WO`119’s device by providing an airtight seal between the door and the structure when the door is seated in a closed position thereby preventing energy loss (in the case of conditioned interior air) or restricting unwanted intrusion into the interior by insects.  As modified, the elastic element would be compressed in the closed position by the cabinet door by means of magnetic force, wherein the elastic element would be compressed more strongly in the third relative position than in the second relative position.  Regarding Claim 5, as modified, the first and second holding elements have the same predetermined distance in the second and third relative positions, and the third magnetic force is the maximum achievable magnetic force between the first and second holding elements at this distance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various structures with magnetic latches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
February 7, 2022


/James O Hansen/Primary Examiner, Art Unit 3637